Citation Nr: 0531707	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1968 until 
December 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

This matter was previously before the Board in June 2004 and 
March 2005.  On those occasions, remands were ordered to 
accomplish additional development.  It is observed that, as 
part of the June 2004 remand, the RO was directed to issue a 
statement of the case as to five service connection issues.  
While that action was accomplished, the veteran did not 
perfect his appeal on those issues and as a result, they are 
not for consideration in the present appeal.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
arthritis of the right ankle has been productive of 
complaints of pain and stiffness, with objective findings 
revealing moderate limitation of motion and minimal 
fatigability.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for arthritis of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Codes 5010, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a July 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, treatment reports 
dated from 1997 to 2004 from Scott Air Force Base have been 
affiliated with the claims file.  Moreover, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The veteran is presently assigned a 10 percent rating for 
arthritis of the right ankle pursuant to Diagnostic Codes 
5010, 5271.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis is rated based on limitation of 
motion of the affected joint.  When, however, the limitation 
of motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2005).

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  That Code section affords a 10 percent disability 
rating where the evidence demonstrates moderate limitation of 
motion.  A 20 percent rating is for application where there 
is marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).

The Board has reviewed the competent evidence of record, 
which fails to reflect marked limitation of ankle motion such 
as to warrant the next-higher 20 percent evaluation under 
Diagnostic Code 5271 during any portion of the rating period 
on appeal.  In reaching this conclusion, the Board points to 
the April 1999 VA examination, which demonstrated 
dorsiflexion of the right foot to 20 degrees and plantar 
flexion to 25 degrees.  Moreover, subsequent VA examination 
in March 2003 showed that the veteran had 10 degrees of right 
ankle dorsiflexion and 40 degrees of plantar flexion.  His 
inversion and eversion strength were 5/5 bilaterally.  
Subtalar joint motion on the right revealed a lack of 5 
degrees neutral with the hind foot in varus.  There was 
further inversion to 25 degrees.  There are no other range of 
motion findings of record.  

In determining that the objective findings described above do 
not constitute marked limitation of motion, the Board has 
relied on 38 C.F.R. § 4.71a, Plate II, which demonstrates 
that 20 degrees is a normal finding for ankle dorsiflexion 
and that 45 degrees is a normal finding for plantar flexion.   
While the objective findings do reflect some limitation of 
motion, such has been appropriately contemplated, over the 
entirety of the rating period, by the currently assigned 10 
percent evaluation for moderate ankle disability.  Moreover, 
in concluding that the veteran's disability picture most 
nearly approximates the 10 percent rating currently in 
effect, the Board has considered additional functional 
limitation to due factors such as pain and weakness, as will 
be further discussed below.

With respect to additional right ankle disability as a result 
of DeLuca factors, the veteran reported right ankle stiffness 
after prolonged sitting.  He also reported pain with 
prolonged walking.  He denied right ankle swelling.  
Complaints of right foot pain were again indicated in a 
November 2000 treatment record from Scott Air Force Base.  
Such pain arose with walking and running.  Further complaints 
were also voiced in a private treatment record dated in 
December 2000, at which time the veteran rated his pain as a 
1 out on 10 in intensity. 

Objectively, the April 1999 VA examination report noted 
audible cracking and some discomfort of the right foot with 
range of motion.  Upon subsequent VA examination in March 
2003, it was noted that the veteran wore arch supports.  At 
that time, there was no tenderness about the right ankle.  
Although there was a very slight limp on the right side with 
tiptoe walking, heel-walking produced no limp.  The examiner 
commented that the degree of fatigability and lack of 
endurance caused by the veteran's right ankle disability 
appeared to be minimal and that there was no evidence of 
limitation as to the activities of daily living.  

Thus, the competent evidence of record does not establish 
additional limitation of right ankle function due to pain, 
weakness, fatigability or incoordination such as to render 
the veteran's disability picture more analogous to marked 
limitation of right ankle motion under Diagnostic Code 5271.  
Similarly, the veteran's disability picture is not found to 
be analagous to ankylosis of the ankle or of the 
subastragalar or tarsal joint, precluding an increased rating 
under Diagnostic Codes 5270 and 5272.  

The Board has considered whether any alternate Diagnostic 
Code could provide the veteran a rating in excess of 10 
percent for his service-connected right ankle arthritis.  In 
this vein, it is noted that the competent evidence fails to 
establish malunion of the os calcis or astragalus, rendering 
Diagnostic Code 5273 inapplicable.  The Board has also 
considered whether a higher rating is possible under 
Diagnostic Code 5167, which provides a 40 percent rating for 
loss of use of the foot.  However, as the most recent VA 
examination in March 2003 revealed only a slight limp with 
toe walking, and none with heel walking, and as the degree of 
fatigability and lack of endurance caused by the veteran's 
right ankle disability was noted to be minimal, a rating 
under Diagnostic Code 5167 is not justified.  Indeed, the VA 
examiner in March 2003 stated that there was no evidence that 
the veteran's right ankle disability limited the veteran's 
activities of daily living.  There is no other relevant 
Diagnostic Code under which to evaluate the veteran's right 
ankle arthritis.  

In conclusion, the currently assigned 10 percent disability 
evaluation for right ankle arthritis appropriately reflects 
the veteran's disability picture, manifested by moderate 
limitation of motion over the entirety of the rating period 
on appeal.  There is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.



ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the right ankle is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


